Perkins, J.
John Ferris made an application to the Franklin Circuit Court for a mandamus to the White Water Valley Canal Company, requiring the appointment, by said company, of an appraiser to assess damages occasioned to said Ferris by the construction of the canal of said company through his land. Notice of the intended application had been-previously given-to the company.. *332The parties appeared and argued the question, and the Court awarded an alternative mandamus. To that mandamus the company made return, and for cause against the issuing of a peremptory mandamus, showed that more than two years elapsed, after the appropriation of said land, before any application for compensation was made. To this return there was a demurrer, which the Court overruled; and thereupon, awarded a peremptory mandamus.
J. S. Newman, for the appellants.
J. D. Howland, for the appellee.
The general internal improvement act of 1836 is in force so far as it is unchanged by subsequent legislation. R. S. p. 1023, s. 7. By that act claims for damages like the present must be made in two years and not after-wards. R. S. 1838, p. 345, s. 17. We think the canal company had a right to avail itself of this provision.

Per Curiam.

The judgment is reversed with costs. Cause remanded for further proceedings in accordance with this opinion.